DETAILED ACTION
	Claims 20-37 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on June 1, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claims 20-23, 25, and 29 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The unsupported subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim(s) 20, 22, 23 and 25 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simal et al. (Canadian Journal of Chemistry, 2001, 529-535).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 20-23, 25, and 29 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 24 of copending Application No. 16/729,812, published as US PGPUB 2020/0136064 (reference application).
As the provisional nonstatutory double patenting rejection is the only pending rejection and the ‘812 application has a later effective filing date, the rejection is withdrawn to allow the present claims to pass to issue.
Rejoinder
Claims 20-23, 25, 29, and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 24, 26-28, and 36, directed to an organic light-emitting layer product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 30-35, directed to the invention(s) of do not require all the limitations of an allowable product claim, and HAVE NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on December 02, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott E. Allen on August 10, 2022.
The application has been amended as follows: 
In claim 20, line 32, delete “phenyl” and insert --- 
    PNG
    media_image1.png
    95
    109
    media_image1.png
    Greyscale
;
Z’	is CH or N;
R12’ 	is an alkyl, aryl, heteroaryl or alkenyl radical, or 2 radicals R12’ together form a fused-on ring which may, if appropriate, comprise one or more heteroatoms, or R12’ is a radical which acts as a donor or acceptor;
t' 		is 0 to 3 and when t > 1 the radicals R12 can be identical or different;---
In claim 24, line 32, delete “phenyl” and insert --- 
    PNG
    media_image1.png
    95
    109
    media_image1.png
    Greyscale
;
Z’	is CH or N;
R12’ 	is an alkyl, aryl, heteroaryl or alkenyl radical, or 2 radicals R12’ together form a fused-on ring which may, if appropriate, comprise one or more heteroatoms, or R12’ is a radical which acts as a donor or acceptor;
t' 		is 0 to 3 and when t > 1 the radicals R12 can be identical or different;---
Delete claims 30-35.
In claim 37, delete lines 2-5 and insert ---M is Pt and n is 1.
Conclusion
Claims 20-29, 36, and 37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626